                                          Case 4:19-cv-06009-HSG Document 67 Filed 05/04/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LORI DEW, et al.,                                  Case No. 19-cv-06009-HSG
                                   8                    Plaintiffs,                         ORDER DENYING PLAINTIFFS’ AND
                                                                                            DEFENDANTS’ ADMINISTRATIVE
                                   9             v.                                         MOTIONS TO SEAL
                                  10     CITY OF SEASIDE, et al.,                           Re: Dkt. Nos. 50, 53
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court are the parties’ motions to file under seal portions of their

                                  14   summary judgment briefs and associated exhibits. Dkt. Nos. 50, 53. For the reasons detailed

                                  15   below, the Court DENIES the motions to file under seal.

                                  16     I.   LEGAL STANDARD
                                  17          Courts generally apply a “compelling reasons” standard when considering motions to seal

                                  18   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana

                                  19   v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from the

                                  20   common law right ‘to inspect and copy public records and documents, including judicial records

                                  21   and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in favor of

                                  22   access is the starting point.” Kamakana, 447 F.3d at 1178 (quotations omitted). To overcome this

                                  23   strong presumption, the party seeking to seal a judicial record attached to a dispositive motion

                                  24   must “articulate compelling reasons supported by specific factual findings that outweigh the

                                  25   general history of access and the public policies favoring disclosure, such as the public interest in

                                  26   understanding the judicial process” and “significant public events.” Id. at 1178–79 (quotations
                                  27   omitted). “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in

                                  28   disclosure and justify sealing court records exist when such ‘court files might have become a
                                          Case 4:19-cv-06009-HSG Document 67 Filed 05/04/21 Page 2 of 4




                                   1   vehicle for improper purposes,’ such as the use of records to gratify private spite, promote public

                                   2   scandal, circulate libelous statements, or release trade secrets.” Id. at 1179 (quoting Nixon v.

                                   3   Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). “The mere fact that the production of records

                                   4   may lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will not,

                                   5   without more, compel the court to seal its records.” Id.

                                   6          The Court must “balance[] the competing interests of the public and the party who seeks to

                                   7   keep certain judicial records secret. After considering these interests, if the court decides to seal

                                   8   certain judicial records, it must base its decision on a compelling reason and articulate the factual

                                   9   basis for its ruling, without relying on hypothesis or conjecture.” Id. Civil Local Rule 79-5

                                  10   supplements the compelling reasons standard set forth in Kamakana: the party seeking to file a

                                  11   document or portions of it under seal must “establish[] that the document, or portions thereof, are

                                  12   privileged, protectable as a trade secret or otherwise entitled to protection under the law . . . The
Northern District of California
 United States District Court




                                  13   request must be narrowly tailored to seek sealing only of sealable material.” Civil L.R. 79-5(b).

                                  14          Records attached to nondispositive motions must meet the lower “good cause” standard of

                                  15   Rule 26(c) of the Federal Rules of Civil Procedure, as such records “are often unrelated, or only

                                  16   tangentially related, to the underlying cause of action.” See Kamakana, 447 F.3d at 1179–80

                                  17   (quotations omitted). This requires a “particularized showing” that “specific prejudice or harm

                                  18   will result” if the information is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp.,

                                  19   307 F.3d 1206, 1210–11 (9th Cir. 2002); see also Fed. R. Civ. P. 26(c). “Broad allegations of

                                  20   harm, unsubstantiated by specific examples of articulated reasoning” will not suffice. Beckman

                                  21   Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (quotation omitted).

                                  22    II.   DISCUSSION
                                  23          Because the motion for summary judgment is more than tangentially related to the

                                  24   underlying action, the Court applies the “compelling reasons” standard in evaluating the motions

                                  25   to seal. Plaintiffs seek to file under seal two exhibits attached to their opposition to the motion for

                                  26   summary judgment, Exhibits H and N to the Declaration of Jeremy I. Lessem, and the portions of

                                  27   Plaintiffs’ opposition brief that reference the provisionally sealed exhibits. Exhibit H includes

                                  28   excerpts from the deposition transcript of Deputy Chief Nick Borges, and Exhibit N includes
                                                                                          2
                                           Case 4:19-cv-06009-HSG Document 67 Filed 05/04/21 Page 3 of 4




                                   1   personnel file documents for Defendant Fernandez. Dkt. No. 50. Defendants seek to seal Exhibit

                                   2   I to the Declaration of Shawn M. Ridley, which includes additional excerpts from the deposition

                                   3   transcript of Deputy Chief Nick Borges. Dkt. No. 53. The only proffered justification for sealing

                                   4   is that the information was designated as “Confidential” by Defendants. See Dkt. No. 50 at 2; Dkt.

                                   5   No. 53 at 2. But a designation of confidentiality is not sufficient to establish that a document is

                                   6   sealable. See Civ. L. R. 79-5(d)(1)(A). “Confidential” is merely the parties’ initial designation of

                                   7   confidentiality to establish coverage under the stipulated protective order. See Verinata Health,

                                   8   Inc. v. Ariosa Diagnostics, Inc., No. 12-cv-05501-SI, 2015 WL 5117083, at *5 (N.D. Cal. Aug.

                                   9   31, 2015) (“But good cause ‘cannot be established simply by showing that the document is subject

                                  10   to a protective order or by stating in general terms that the material is considered to be

                                  11   confidential’”) (quoting Bain v. AstraZeneca LP, No. 09-cv-4147, 2011 WL 482767, at *1 (N.D.

                                  12   Cal. Feb. 7, 2011)). Thus, Plaintiffs’ motion does not comply with Civil Local Rule 79-
Northern District of California
 United States District Court




                                  13   5(d)(1)(A). In addition, as the designating party for the materials, Defendants did not comply with

                                  14   Civil Local Rule 79-5(e)(1), because they did not file a declaration within four days of Plaintiffs’

                                  15   motion. See Civ. L.R. 79-5(e)(1).

                                  16          Further, upon reviewing the portions of Plaintiffs’ opposition brief that reference the

                                  17   provisionally sealed exhibits, the Court finds that there is not a compelling reason to seal certain

                                  18   portions that describe high-level and generic details regarding Exhibit N, the personnel file

                                  19   documents for Defendant Fernandez. Plaintiffs’ references to these generic details are relevant to

                                  20   Plaintiffs’ ratification theory of municipal liability. See Dkt. No. 51 at 29–30. And these

                                  21   references do not disclose a higher level of detail than what is generally described in Defendants’

                                  22   briefs. See Dkt. No. 52 (“Plaintiffs offer no evidence of any disciplinary action or even negative

                                  23   performance reviews pertaining to Officer Fernandez’s performance or tactical decision-making in

                                  24   the field . . . .”). Accordingly, the Court finds that sealing is not warranted for page 29, lines 7-9,

                                  25   or page 30, lines 10-14 of Plaintiffs’ opposition brief.1 A request to seal those specific portions of

                                  26
                                  27
                                       1
                                        The Court notes that the line numbers in Plaintiffs’ opposition brief are not aligned with the text.
                                       See Dkt. No. 51. To avoid confusion, the references to line numbers in this order are made by
                                  28   counting the number of each line, without reference to the line numbers listed in Plaintiffs’
                                       opposition brief.
                                                                                        3
                                          Case 4:19-cv-06009-HSG Document 67 Filed 05/04/21 Page 4 of 4




                                   1   Plaintiffs’ opposition brief will not be considered in any renewed motion to seal.

                                   2   III.   CONCLUSION
                                   3          The Court DENIES the parties’ administrative motion to seal. The Court DIRECTS the

                                   4   parties to file public versions of all documents within seven days of this order. Defendants may

                                   5   also file a new motion to seal the requested exhibits and the remaining portions of Plaintiffs’

                                   6   opposition brief (on page 13 and page 29, lines 10-19) that reference the exhibits within seven

                                   7   days of this order. Any proposed order must include in the table for each item sought to be sealed:

                                   8   (1) the docket numbers of the public and provisionally sealed versions of documents sought to be

                                   9   filed under seal; (2) the name of the document; (3) the specific portion(s) of the document sought

                                  10   to be filed under seal; and (4) the filer’s reasons for seeking sealing of the material, along with

                                  11   citations to the relevant declarations and any supporting legal authority. The reasons provided

                                  12   must be specific and tailored to the portion(s) of the document sought to be sealed.
Northern District of California
 United States District Court




                                  13

                                  14          IT IS SO ORDERED.

                                  15   Dated: 5/4/2021

                                  16                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  17                                                     United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
